Citation Nr: 0907240	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  02-08 458	)	DATE
	)
  )

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a right knee disability.

[The claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) is the subject of a separate 
Board of Veterans' Appeals (Board) decision].


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from October 1978 to October 
1981 and from May 1985 to October 1985. 


FINDINGS OF FACT

1.  A Board decision dated October 1998 denied the claim of 
entitlement to an evaluation in excess of 30 percent for 
residuals of a right knee disability, but awarded a separate 
10 percent evaluation for arthritis of the right knee with 
painful motion.  The veteran did not appeal the Board's 
decision and, therefore, this decision is final.

2.  An RO rating decision dated January 1999 implemented the 
Board's October 1998 decision.  

3.  The Board remanded the veteran's claim of entitlement to 
an evaluation in excess of 30 percent for residuals of a 
right knee disability for additional development in decisions 
dated May 23, 2003, and December 5, 2005.  

4.  However, the evidence post-dating the 1998 Board decision 
does not show that an increased rating claim with respect to 
the right knee was thereafter adjudicated  and the subject of 
an appeal to the Board.

5.  Those portions of the Board's remand orders dated May 23, 
2003, and December 5, 2005, that addressed the issue of 
entitlement to an evaluation in excess of 30 percent for 
residuals of a right knee disability denied the veteran due 
process.  



CONCLUSIONS OF LAW

1.  The Board's October 1998 decision is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.1100 
(2008).

2.  Those portions of the May 23, 2003, and December 5, 2005, 
remand orders that addressed the issue of entitlement to an 
evaluation in excess of 30 percent for a right knee 
disability are vacated.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his representative, or on the Board's own motion, when an 
appellant has been denied due process of law or when benefits 
were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2008).    

In this case, a Board decision dated in October 1998 denied 
the veteran's claims of entitlement to service connection for 
a heart condition, to include as secondary to an in-service 
right knee surgery, and entitlement to a disability 
evaluation in excess of 30 percent for residuals of a right 
knee disability.  However, the Board awarded the veteran a 
separate 10 percent evaluation for arthritis of the right 
knee with painful motion.

A rating decision dated January 1999 implemented the Board's 
October 1998 decision.  The RO assigned a separate 10 percent 
evaluation for arthritis of the right knee with painful 
motion with an effective date of April 21, 1995.  The veteran 
did not appeal either the Board's October 1998 decision or 
the RO rating decision dated January 1999.  Thus, these 
decisions are final.  See 38 C.F.R. §§ 20.1100, 20.1103, 
20.l104 (2008).

In January 2001, the veteran submitted a statement to the RO 
asking to reopen the claim of entitlement to service 
connection for a heart condition, to include as secondary to 
an in-service right knee surgery.  The RO issued a rating 
decision dated March 2002 in which it denied service 
connection for a mitral valve prolapse, claimed as a heart 
condition, to include as secondary to an in-service right 
knee surgery.  The veteran timely perfected an appeal and 
requested a Travel Board hearing on this issue.  The hearing 
was scheduled and subsequently held in September 2002.  The 
hearing transcript is of record.  The only testimony taken at 
that hearing pertained to the attempt to reopen service 
connection for a heart condition, to include as secondary to 
an in-service right knee surgery.  In May 2003, following the 
hearing, the issue of whether new and material evidence was 
submitted to reopen a service connection claim for mitral 
valve prolapse was remanded by the Board for additional 
evidentiary development.
  
The May 2003 remand order also erroneously identified a 
second issue on appeal as "entitlement to an increased 
rating for a service-connected right knee disability, 
currently evaluated at 30 percent."  The Board has conducted 
a thorough review of the evidence of record, and concludes 
that including this issue on the May 2003 remand order was 
erroneous.    

Due to VA's own oversight, however, Supplemental Statements 
of the Case (SSOCs) were issued in January and May 2004 in 
which one of the issues on appeal was identified as 
entitlement to an increased evaluation for a service-
connected right knee disability, currently evaluated at 30 
percent.  The veteran's representative presented additional 
argument on the issue by way of a statement dated July 2004, 
and testimony on this issue was taken at a Travel Board 
hearing in August 2004.  

Following the hearing, the Board denied the veteran's attempt 
to reopen a claim of entitlement to service connection for a 
mitral valve prolapse, to include as secondary to an in-
service right knee surgery, in a decision dated December 
2005.  

The Board mistakenly remanded the issue of entitlement to a 
disability evaluation in excess of 30 percent for a right 
knee disability for additional evidentiary development at 
that time.  As a result, an SSOC dated November 2007 as well 
as additional statements from the veteran's representative 
dated January and September 2008 addressed this issue as 
well.

In reviewing the evidence of record, the Board notes that 
there was no evidence of record indicating that the veteran 
sought an increased rating for the right knee disability at 
any time after the 1998 Board decision that was the subject 
of an initial adjudication by the RO.  Nor is there evidence 
that the veteran filed a notice of disagreement, that the 
veteran was provided a Statement of the Case (SOC), or that 
he filed a substantive appeal on this issue.  In short, the 
Board finds that there has been no appeal for an evaluation 
in excess of 30 percent for a right knee disability at any 
time since the 1998 Board decision.  Consequently, the Board 
finds that the remand orders dated May 23, 2003, and December 
5, 2005, denied the veteran due process.

Therefore, the Board must vacate only those portions of the 
May 23, 2003, and December 5, 2005, remand orders that 
addressed the issue of entitlement to an evaluation in excess 
of 30 percent for a right knee disability.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.904 (2008).  


	(CONTINUED ON NEXT PAGE)



ORDER

Only those portions of the May 23, 2003, and December 5, 
2005, remand orders that addressed the issue of entitlement 
to an evaluation in excess of 30 percent for a right knee 
disability are vacated.



			
                       M. D. Hindin                                               
S . S. Toth
	Veterans Law Judge 		Veterans Law Judge
	Board of Veterans' Appeals		Board of Veterans' Appeals


	                         
___________________________________________
D. C. Spickler 
Veterans Law Judge
Board of Veterans' Appeals

